Citation Nr: 0420883	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for meningitis.

2.  Entitlement to service connection for bilateral hearing 
loss to include as secondary to meningitis.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife




ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946 and from October 1950 to March 1951.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the issues on appeal.  The veteran and his wife testified 
before the undersigned Veterans Law Judge at a hearing at the 
RO in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran alleges that he is entitled to service connection 
for meningitis.  He also alleges entitlement to service 
connection for hearing loss to include as secondary to 
meningitis.  He argues that the recurrent tonsillitis, also 
referred to as Vincent's infection, shown in service medical 
records eventually developed into meningitis a few months 
after he was discharged from active duty.  The records show 
repeated treatment for tonsillitis in October 1945 and in 
March through April 1946.  There is of record a telegram 
dated in September 1946 stating that the veteran was 
hospitalized critically ill with contagious meningitis.  
Regarding the hearing loss claim, the Board notes that the 
veteran's private physician and a VA examiner have raised the 
possibility that the hearing loss may be linked to 
meningitis.  

To date there has not been an opinion to determine whether 
the veteran's tonsillitis/Vincent's infection treated during 
his first period of service eventually progressed into 
meningitis in August/September 1946.  Furthermore, the 
veteran testified that he was treated at the VA hospital for 
his meningitis in August 1946, but these records are not 
associated with the claims file.  VA's duty to assist the 
veteran includes obtaining relevant medical records and a 
thorough and contemporaneous medical examination in order to 
determine the nature and extent of the veteran's disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC should attempt to obtain all 
VA medical records to include hospital 
records from August 1946 to October 1946 
at the Marion, Illinois VAMC.  If these 
records are not available, certification 
of such must be placed in the record.

3.  After completion of #1-2 above, the 
AMC should request a VA evaluation 
opinion to determine the nature and 
etiology of the veteran's meningitis.  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  
Specifically, the physician must provide 
an opinion as to whether it is as least 
as likely as not that the veteran's 
meningitis was related to the veteran's 
service, to include a discussion of 
whether Vincent's tonsillitis treated in 
service developed into meningitis after 
service.  The opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the pertinent 
regulations for entitlement to service 
connection for meningitis and hearing 
loss secondary to meningitis.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




